Citation Nr: 0507097	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-14 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by headaches.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain.

Entitlement to service connection for an undiagnosed illness 
manifested by skin rashes.

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue.

Entitlement to service connection for an undiagnosed illness 
manifested by impaired healing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1985 to March 
1990 and from January 1991 to May 1991, with service in the 
Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  That decision denied entitlement to 
service connection for undiagnosed illnesses manifested by 
headaches, joint pain, skin rashes, fatigue and impaired 
healing.

The Board notes that an October 1998 rating decision denied 
service connection for a headache disorder and a skin 
disorder on a direct basis.  As the veteran's current claim 
does not raise the issue of direct service connection with 
regard to these disorders, such issues are not currently 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's headaches have been diagnosed as migraine 
headaches, for which service connection has been previously 
denied on a direct basis.

3.  The evidence does not reasonably show objective chronic 
indications of joint pain or a specific joint disorder, other 
than involving the hands and elbows.  Such indications, 
diagnosed as mild chronic strain of the fingers and mild 
chronic lateral epycondylitis, have been attributed to known 
clinical diagnoses.

4.  The veteran's skin rash has been diagnosed alternatively 
as a dermatiphytic skin rash and erythematous rash, fungal in 
nature, and has been attributed to a known disorder, for 
which service connection has been previously denied on a 
direct basis.

5.  The veteran's fatigue has been diagnosed as a symptom of 
sleep apnea, and the evidence does not reasonably show that 
the veteran's sleep apnea had its origins during service.

7.  The evidence does not reasonably show objective 
indications of an impaired healing disorder.


CONCLUSIONS OF LAW

1.  Headaches may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service. 38 U.S.C.A.  
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  A chronic disability manifested by joint pain was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service or to be due to an 
undiagnosed illness incurred during Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

3.  A chronic skin rash may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service. 38 
U.S.C.A.  §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

4.  Chronic fatigue, diagnosed as a symptom of sleep apnea, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service or to be due to an 
undiagnosed illness incurred during Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

5.  An impaired healing disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service or to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in January 2002, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In addition, the SOC included a summary of the evidence that 
had been obtained and considered.  The SOC also included the 
requirements that must be met to establish service 
connection.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in January 2002 before the March 2003 
RO decision that is the subject of this appeal.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
and the SOC, and their accompanying notice letters, the AOJ 
satisfied the fourth element of the notice requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination, and the examination 
report includes an opinion regarding the cause of his 
disabilities.  All available relevant evidence identified by 
the veteran was obtained and considered.  The claims file 
contains his service medical records and his available post 
service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available that has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with headaches, fatigue or 
impaired healing.  A December 1985 service medical record 
indicated that the veteran complained of cracking skin.  The 
diagnosis noted was dry skin.  A January 1986 service medical 
record noted complaints of right ankle pain.  The diagnosis 
was noted to be mild Achilles tendonitis.  A February 1986 
service medical record reflected a diagnosis of muscle strain 
in the right ankle.  A March 1986 service medical record 
noted that the veteran had been struck by a car and 
subsequently experienced right knee pain.  An x-ray was 
interpreted as being normal.  An April 1986 service medical 
record reflected continued complaints of right knee pain.

An August 1988 service medical record noted that the veteran 
complained of pain in the left foot and left hand.  He 
reported that he was injured playing football.  The diagnoses 
were contusion of the left hand and contusion and abrasion of 
the left foot.  An x-ray of the left foot was interpreted as 
being normal.  A December 1988 service medical record 
indicated that the veteran complained of pain in the left 
wrist.  An x-ray was interpreted as being normal.  The 
diagnosis was tendonitis.  Another December 1988 service 
medical record noted a complaint of left shoulder pain.  No 
diagnosis was noted.  A May 1989 service medical record 
reflected complaints of right shoulder pain.  No diagnosis 
was noted.  Finally, a May 1989 service medical record 
reported complaints of right knee pain.  The treatment note 
reflected that the veteran had injured his knee two years 
prior in a car accident.  The diagnosis was chondromalacia of 
the patella.

A November 1994 VA treatment note reported that the veteran 
complained of a rash in the groin area.  The diagnosis was 
eczema.

A February 1995 VA treatment note stated that the veteran 
experienced left wrist pain following a motor vehicle 
accident.  The diagnosis was sprain/contusion of the left 
wrist.

VA treatment notes from July 1995 through February 1996 
reflect complaints of headaches.  A February 1996 VA 
treatment note reported that the veteran began to experience 
headaches about three years after returning from serving in 
the Persian Gulf. 

VA treatment notes from February 1996 through June 1996 noted 
that the veteran was treated for cellulitis of the left 
wrist, which followed an insect bite.

An October 1997 VA treatment note indicated that the veteran 
was seen for a follow up regarding his right chin/lower lip 
folliculitis/cellulitis.  The diagnosis was cellulitis of the 
right chin.  A rash was also noted on the veteran's mid-back.  
A November 1997 VA treatment note reported complaints of skin 
problems on the palms and a rash on the chest, which had 
migrated to his back.  The diagnosis was folliculitis.

A February 1998 VA treatment note stated that the veteran had 
been in a motor vehicle accident.  He complained of pain in 
the neck, shoulders and left hand.  The diagnosis was neck 
strain.

A July 1998 VA examination report noted that the veteran was 
being evaluated for complaints of headaches and a skin rash.  
The diagnoses were cluster headaches and erythematous rash, 
fungal in nature.

An October 1998 rating decision denied service connection for 
cluster headaches and erythematous rash, fungal in nature.

A June 1999 VA treatment note reported that the veteran was 
being treated for obstructive sleep apnea with desaturation.  
An August 2000 VA treatment note indicated that the veteran 
was being treated for tinea corporis.

A December 2001 statement from C.P., a friend of the veteran, 
noted that C.P. had known the veteran since March 1987.  He 
stated that prior to February 1991 he had not observed the 
veteran complaining of headaches, joint pain, skin rash, or 
sleep difficulties.  C.P. stated that since the veteran 
returned from the Gulf war he complained of headaches, joint 
pain, and skin rashes.  C.P. also noted that the veteran 
slept more and had difficulty getting out of bed.

A December 2001 statement from J.H., a friend of the veteran, 
noted that she had known the veteran since March 1987.  She 
stated that the veteran shared an apartment with her and her 
daughter between August 1987 and March 1988.  J. H. stated 
that she did not recall the veteran experiencing any problems 
during that time.  She indicated that, after his return from 
Saudi Arabia, the veteran complained of joint pain, 
difficulty sleeping, and headaches.

A February 2002 VA examination report noted that the 
veteran's claims folder was reviewed in conjunction with the 
examination.  The examiner noted diagnoses of migraine 
headaches, fatigue secondary to sleep disturbance and sleep 
apnea, and a history of dermatiphytic skin rash, with no rash 
evident at the time of the examination.  The examiner stated 
that the veteran had mild chronic strain in the fingers, 
related to doing manual work, but no evidence of any 
pathology.  In addition, the veteran was noted to have mild 
chronic lateral epicondylitis, but no impairment in range of 
motion of the elbows or other abnormalities of the elbows.  
He indicated that there was no other evidence of any 
significant immune dysfunction or impairment in healing of 
superficial or other wounds present.  The examiner stated 
that it was his opinion that the veteran's headaches, joint 
pains, fatigue, skin rashes and healing rates did not 
represent any undiagnosed health concerns related to the 
veteran's service in the Gulf.

VA treatment notes dated from October 2000 through April 2003 
are negative with regard to complaints, findings or treatment 
for headaches, joint pain, a skin disorder, fatigue and an 
impaired healing disorder.

Private x-rays from June 2004 were interpreted as showing 
normal elbows, normal knees, and normal hands.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis and an 
organic disease of the nervous system may be granted if 
manifest to a compensable degree within one year of 
separation from service and if the veteran has served for 90 
days or more during a period of war.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest. Id. at (a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of service in the Persian Gulf.


Headaches

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for headaches.  The reasons 
for this determination follow.

In February 1996, the veteran reported that he began 
experiencing headaches about three years after service.  
However, the veteran's claim fails because in order for 
service connection to be warranted for a disability that is 
due to an undiagnosed illness, the claimant must bring forth 
evidence of a "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any known 
clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Here, the symptoms related to the veteran's headaches have 
been attributed to a migraine headache disorder.  A July 1998 
VA examination report diagnosed cluster headaches.  A 
February 2002 VA examination report noted a diagnosis of 
migraine headaches.  Therefore, service connection for such 
disability cannot be granted on the basis of being due to an 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Accordingly, the appropriate disposition as to this 
claim must be a denial based on the lack of legal merit.  
Neumann v. West, 14 Vet. App. 12 at 23 (Court noted that 
because the veteran's symptoms had been attributable to a 
known clinical diagnosis, 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 were not for application and therefore held that the 
Board properly denied as legally insufficient the veteran's 
claim for service connection for cubital tunnel syndrome as 
being due to undiagnosed illness).

Although the veteran has claimed that he developed headaches 
as a result of an undiagnosed illness, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).


Joint Pain

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for joint pain, 
both as having been incurred in or aggravated by service and 
as being due to an undiagnosed illness.

A February 2002 VA examination report shows that the examiner 
found that no idiopathic or joint pain was noted beyond mild 
chronic strain of the fingers and mild chronic lateral 
epicondylitis of the elbows.  The examiner stated that the 
veteran's complaints of pain were not representative of 
undiagnosed health concerns related to the Gulf.  Moreover, 
June 2004 private x-rays of the elbows, hands and knees were 
interpreted as being normal.

Thus, based upon the clinical findings in the record, the 
veteran has not provided any objective evidence of joint 
pain, with the exception of the hands and elbows.  
Specifically, without objective proof of one or more signs or 
symptoms of the claimed undiagnosed illness, in the present 
case, joint pain, proof of objective indications of a chronic 
disability, or proof that the chronic disability is the 
result of undiagnosed illness, the Board cannot find a basis 
to grant service connection for a disability manifested by 
chronic joint pain. The Board notes that the veteran is 
competent to report that he has joint pain; however, there is 
a lack of proof of objective indications of a chronic 
disability in the clinical records such as would serve to 
clinically corroborate his claim.

Because the evidence establishes that the veteran does not 
have chronic joint pain due to an undiagnosed illness, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has alleged he has joint pain that he 
believes is a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical etiology.  See Espiritu, 4 Vet. App. at 
494.

The Board notes that the February 2002 VA examination report 
did diagnose mild chronic finger strain and mild chronic 
lateral epycondylitis of the elbows.  However, such diagnoses 
were made many years after service, with there being no 
indications of record such as would support a finding that 
theconditions had origins in service.  Moreover, the February 
2002 VA examiner specifically attributed the chronic finger 
strain to manual labor.  In addition, service medical records 
do not reflect complaints associated with the fingers or 
elbows.  The fact that epicondylitis is a known clinical 
diagnosis precludes, of course, consideration of the 
condition as an "indiagnosed illness" of inservice origins.  
Accordingly, service connection for mild chronic finger 
strain and mild chronic lateral epycondylitis of the elbows 
is denied.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for joint pain, on any basis, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Skin Rash

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a chronic skin rash.  The 
reasons for this determination follow.

The veteran has stated that he has frequent skin rashes, 
which he attributed to his service in the Persian Gulf.  
However, the veteran's claim fails because in order for 
service connection to be warranted for a disability that is 
due to an undiagnosed illness, the claimant must bring forth 
evidence of a "chronic disability resulting from an 
undiagnosed illness," which cannot be attributed to any known 
clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Here, the symptoms related to the veteran's skin rashes have 
been attributed to a known disorder.  A July 1998 VA 
examination report diagnosed erythematous rash, fungal in 
type.  A February 2002 VA examination report noted a 
diagnosis of a history of dermatiphytic rash.  Therefore, 
service connection for such disability cannot be granted on 
the basis of being due to an undiagnosed illness.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Accordingly, the 
appropriate disposition as to this claim must be a denial 
based on the lack of legal merit.  Neumann v. West, 14 Vet. 
App. 12 at 23 (Court noted that because the veteran's 
symptoms had been attributable to a known clinical diagnosis, 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 were not for 
application and therefore held that the Board properly denied 
as legally insufficient the veteran's claim for service 
connection for cubital tunnel syndrome as being due to 
undiagnosed illness).

Although the veteran has claimed that he developed his skin 
rash as a result of an undiagnosed illness, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992).

Fatigue

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for chronic fatigue as being 
due to an undiagnosed illness.

The veteran's fatigue has been diagnosed as a symptom of 
sleep apnea.  Thus, his claim fails because it has been 
attributed to a known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Therefore, service connection for 
such disability cannot be granted on the basis of being due 
to an undiagnosed illness.  See id. The appropriate 
disposition as to this claim must be a denial based on the 
lack of legal merit.  Neumann, 14 Vet. App. at 23.

Although the veteran has claimed that his fatigue is a result 
of undiagnosed illness, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis or medical etiology.  See Espiritu, 4 Vet. App. 
492, 494 (1992).

Impaired Healing

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for impaired 
healing, both as having been incurred in or aggravated by 
service and as being due to an undiagnosed illness.  
Specifically, the veteran has not brought forth any evidence 
that would provide objective indicators of a chronic impaired 
healing disorder.

The February 2002 VA examiner specifically noted that there 
was no evidence of any significant immune dysfunction or 
dysfunction in healing of superficial or other wounds 
present.  Clinical records developed after service do not 
reflect complaints of impaired healing.  Thus, the veteran 
has not provided any objective evidence of impaired healing 
or any evidence of a diagnosis of a disability manifested by 
such symptoms.  It should also be noted that, lacking medical 
expertise, the veteran is not competent to diagnose a chronic 
healing disorder.

Accordingly, without proof of one or more signs or symptoms 
of undiagnosed illness, here, impaired healing; proof of 
objective indications of a chronic disability; or proof that 
the chronic disability is the result of undiagnosed illness, 
the Board cannot find a basis to grant service connection for 
a chronic disability manifested by impaired healing. 

Although the veteran has alleged he has impaired healing, 
which he believes is a result of his service in the Persian 
Gulf, he does not, as mentioned previously, have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis or medical etiology.  See Espiritu, 4 Vet. 
App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic disability manifested by 
impaired healing, on any basis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by headaches is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by skin rashes is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by impaired healing is denied.




	                        
____________________________________________
	JEFF MARTIN

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


